UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2208


In Re:   JORGE L. LERMA-DUENAS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (0:13-cv-01076-RBH)


Submitted:   November 6, 2013               Decided:   November 21, 2013


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jorge L. Lerma-Duenas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jorge L. Lerma-Duenas petitions for a writ of mandamus

seeking         an    order       directing    the    district        court     to      grant   his

petition filed pursuant to 28 U.S.C.A. § 2241 (West 2006 & Supp.

2013), * and order his release from custody and removal to Mexico.

We    conclude         that       Lerma-Duenas        is    not     entitled       to    mandamus

relief.

                 Mandamus relief is a drastic remedy and should be used

only       in   extraordinary         circumstances.               Kerr    v.   United     States

Dist.       Court,         426    U.S.     394,   402       (1976);       United     States       v.

Moussaoui,           333    F.3d    509,    516-17       (4th      Cir.    2003).        Further,

mandamus        relief       is    available      only      when    the    petitioner       has    a

clear right to the relief sought.                          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                             Mandamus may not be

used as a substitute for appeal.                         In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

                     The relief sought by Lerma-Duenas is not available by

way    of       mandamus.           Accordingly,       although       we    grant       leave     to

proceed in forma pauperis, we deny the petition for writ of


       *
       To the extent the petition for a writ of mandamus asserts
that the district court has unduly delayed acting on Lerma-
Duenas’ § 2241 petition, such claim is mooted by the court’s
entry of judgment dismissing the petition without prejudice.
Lerma-Duenas v. Atkinson, No. 0:13-cv-01076-RBH (D.S.C. Oct. 11,
2013).



                                                  2
mandamus.    We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the   materials

before   this   court   and   argument   would   not   aid   the    decisional

process.

                                                             PETITION DENIED




                                     3